Case 8:20-cv-00089-DOC-JDE Document 24 Filed 04/30/20 Page 1 of 12 Page ID #:129



 1   NADA I. SHAMONKI (SBN 205359)
     nshamonki@mintz.com
 2   MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
     2029 Century Park East, Suite 3100
 3   Los Angeles, CA 90067
     Telephone: (310) 586-3200
 4   Facsimile: (310) 586-3202
 5   MICHAEL C. WHITTICAR (admitted pro hac vice)
     mikew@novaiplaw.com
 6   NOVA IP LAW, PLLC
     7420 Heritage Village Plaza, Suite 101
 7   Gainesville, VA 20155
     Telephone: (571) 386-2980
 8   Facsimile: (855) 295-0740
 9   Attorneys for Defendant/Counterclaimant
     DESCENDENT STUDIOS INC. and
10   Defendant ERIC PETERSON
11                      UNITED STATES DISTRICT COURT
12                    CENTRAL DISTRICT OF CALIFORNIA
13   LITTLE ORBIT LLC, a California        Case No. 8:20-cv-00089-DOC-JDE
14   Limited Liability Company,
                                           JOINT RULE 26(f) REPORT
15                          Plaintiff,
16        vs.
17
     DESCENDENT STUDIOS INC., a
18   Texas corporation, and ERIC           Judge: Hon. David O. Carter
19   PETERSON, an individual,
                                           Complaint Filed:   1/16/2020
20                      Defendants.
21   DESCENDENT STUDIOS INC., a
     Texas corporation,
22
                      Counterclaimant,
23
24        vs.

25   LITTLE ORBIT LLC, a California
     Limited Liability Company,
26
27                    Counterdefendant.

28
Case 8:20-cv-00089-DOC-JDE Document 24 Filed 04/30/20 Page 2 of 12 Page ID #:130



 1                                  Planning Conference
 2         Counsel engaged in a discovery and planning conference by telephone on or
 3   about April 20, 2020. The parties were hopeful of entering into a binding
 4   arbitration agreement prior to April 29, 2020, but have not yet reached an
 5   agreement on the terms of a binding arbitration agreement.
 6                                  Joint Rule 26 Report
 7     1. Short Factual Summary of the Case and of Claims and Defenses
 8        A.     Plaintiff’s Statement
 9         Plaintiff Little Orbit is a worldwide video game developer and publisher.
10         In August of 2017, Descendent Studios approached Little Orbit about
11   providing the financial support necessary to complete the development of a new
12   version of the extremely popular “Descent” video game in return for which Little
13   Orbit would publish the “Descent: Underground” game subject to the payment and
14   royalty terms agreed upon between the parties.
15         Little Orbit and Descendent entered into a “Development Agreement”
16   effective September 1, 2017 (the “Agreement”). Even though Little Orbit paid to
17   Descendent all sums required under the Agreement, Descendent failed to meet any
18   of the delivery dates required by the parties’ Agreement. In an effort to salvage the
19   project and allow Descendent more time to complete the Game, the parties entered
20   into a “Terms Sheet” which modified and supplemented the Agreement.
21         Pursuant to the Terms Sheet, Little Orbit committed to fund Descendent’s
22   monthly payroll going forward in the amount of $60,000 per month “in return for
23   services and deliverables by Descendent in connection with the Game…so long as
24   such services and deliverables are provided in a timely manner and provided
25   Descendent does not materially breach its obligations in providing such services and
26   deliverables.” Descendent still continued to fail to meet the deliverable requirements
27   and specifications thereby breaching the Terms Sheet.
28         The Game was originally planned for a May 2018 retail release date. As a

                                              -1-
Case 8:20-cv-00089-DOC-JDE Document 24 Filed 04/30/20 Page 3 of 12 Page ID #:131



 1   result of Descendent’s slow and problematic progress, the release date for the Game
 2   was pushed back to a November 2018 release date. Further delays by Descendent
 3   required the release date for the Game to be pushed back a final time to a February
 4   2019, which likewise was not met. Descendent ultimately failed to timely deliver
 5   the completed Game required under the specifications of the Agreement or
 6   otherwise comply with the Terms Sheet.
 7         Descendent also failed to provide the assignment of the Trademark License
 8   Agreement by and between Interplay Entertainment Corp. and Descendent as
 9   required under the Terms Sheet Amendment.
10         Plaintiff further alleges that Defendants made numerous false representations
11   about their ability to complete the game prior to entering into the Agreement and
12   Terms Sheet.
13         Prior to entering into the Agreement with Little Orbit, Descendent Studios was
14   able to raise funds for the development of “Descent: Underground” through a
15   Kickstarter campaign which, on information and belief, raised over $600,000 based
16   on the popularity of the Descent game among fans.
17         On information and belief, Peterson, acting on his own behalf as well as in his
18   capacity as the CEO of Descendent, made multiple false and disparaging statements
19   about Little Orbit to the gaming community in an effort to cover up Defendants’
20   failures and inability to meet the agreed scope and to cast blame for the failure of the
21   Game to be published on Little Orbit.
22        B.     Defendants’ Statement
23         This is a classic case of scope creep in software development. Plaintiff
24   constantly imposed new demands and requirements on Defendants and then acted
25   surprised when its changes caused cost overruns and delays. Mid-stream, Plaintiff
26   wanted to change a key component called an application program interface or
27   “API” and Plaintiff assumed sole financial and functional responsibility for
28   developing and producing the new API. Plaintiff failed to develop and produce the

                                               -2-
Case 8:20-cv-00089-DOC-JDE Document 24 Filed 04/30/20 Page 4 of 12 Page ID #:132



 1   new API. This prohibited Defendants from being able to complete the project. In
 2   the Term Sheet, Plaintiff promised and agreed to pay Defendants another $600,000
 3   to permit them to complete the project. However, Plaintiff failed to complete the
 4   API, prevented the project from being completed, and then terminated the project
 5   and failed to pay the additional $600,000, all on a fictitious pretense resulting from
 6   Plaintiff’s inability and unwillingness to complete the API. In post-mortem
 7   discussions, Plaintiff’s principal admitted that Plaintiff had terminated the project
 8   and stopped the payments before and without fulfilling its responsibility to
 9   complete the API.
10         In fact, Plaintiff simply ran out of money and decided that the best defense is
11   a good offense. This is demonstrated by the fact that Plaintiff failed to pay at least
12   two known key vendors during the term of the project, causing vital third party
13   vendors and suppliers to quit the project, further delaying and hindering completion
14   and increasing the costs of the project.
15         Defendant Descendant therefore seeks damages of $2 million for Plaintiff’s
16   breach of contract.
17         The Parties agree that this case is not “complex” and that there is no need to
18   implement the procedures set forth in the Manual for Complex Litigation.
19     2. Short Synopsis of the Principal Issues in the Case
20        A.     Plaintiff’s Contentions
21         Plaintiff is asserting claims against Defendants for Breach of Contract,
22   Negligent Misrepresentation, Fraud, Trade Libel/Commercial Disparagement and
23   Declaratory Relief.
24         The legal issues in dispute include, but are not limited to: (1) whether
25   Defendant Descendent breached its contractual obligations to Plaintiff under the
26   Agreement Terms Sheet by failing to timely deliver a completed Game meeting the
27   specifications and requirements of the parties’ agreements and also failing to
28   complete the assignment of the “Descent” trademark license; (2) whether

                                                -3-
Case 8:20-cv-00089-DOC-JDE Document 24 Filed 04/30/20 Page 5 of 12 Page ID #:133



 1   Defendants made fraudulent or negligent misrepresentations to Plaintiff regarding
 2   Descendent’s ability to develop the Game; (3) and whether Defendants made false
 3   and disparaging statements about Little Orbit.
 4           B.      Defendants’ Statement
 5           The principle issues in the case are likely to be:
 6           A. Whether the Court has subject matter jurisdiction over this case. Plaintiff
 7                has not pled the identities or citizenship of its LLC members.
 8           B. Whether the Court has personal jurisdiction over individual Defendant Eric
 9                Peterson, who is not party to any agreement or any forum selection clause
10                and never travelled to California before the disputes arose.
11           C. Who breached the contracts first and the amount of damages for the
12                breach.
13           D. Whether Plaintiff has pled fraud with sufficient particularity.
14           E. Whether Plaintiff’s fraud claim is barred by the economic loss rule, source
15                of duty rule, or gist of the action doctrine.
16           F. Whether Plaintiff’s trade libel claim or its complaint as a whole constitute
17                SLAPP violations.
18     3. Statement of Whether Parties are Likely to Be Added and Whether
19
          Pleadings are Likely to Be Amended

20           Plaintiff is not aware of any new parties to be added or potentially added at
21   this time.
22           Defendants have agreed to permit Plaintiff to file an amended complaint to
23   try to adequately plead subject matter and diversity jurisdiction and fraud.
24   Defendants are not aware of any new parties to be added or potentially added at this
25   time.
26

27

28

                                                    -4-
Case 8:20-cv-00089-DOC-JDE Document 24 Filed 04/30/20 Page 6 of 12 Page ID #:134



 1     4. Statement of Issues Any Party Believes May Be Determined by Motion
 2
          and a List of Contemplated Law and Motion Matters

 3         The parties agree that all dispositive motions should be filed such that they
 4   may be heard no later than Monday, November 16, 2020.
 5         Plaintiff may file a motion for summary judgment as to one or more of the
 6   claims issue, including Descendent’s claim for libel, defamation and trade libel
 7   which is based on a news report regarding the Complaint filed in this matter rather
 8   than any statements by Plaintiff.
 9         Defendants intend to file motions to dismiss for lack of personal jurisdiction
10   over Mr. Peterson and based on Plaintiff’s failure to identify its members and their
11   domiciles, which is necessary for Plaintiff to adequately plead subject matter and
12   diversity jurisdiction since it is an LLC. Defendants plan to file motions for
13   SLAPP sanctions and to dismiss the trade libel claim on truth and First Amendment
14   grounds. Defendants plan to file a motion to dismiss Plaintiff’’s fraud claim for
15   failure to state a claim for lack of specificity and because it is barred by the
16   economic loss rule or gist of the action doctrine. Defendants plan to file these
17   motions after Plaintiff files the First Amended Complaint that Defendants agreed
18   several weeks ago to permit Plaintiff to file.
19         The parties are discussing whether to submit this case to binding arbitration
20   and may file a motion to stay or dismiss without prejudice if an arbitration
21   agreement is reached.
22     5. Statement of What Settlement Discussions Have Occurred and
          Recommended Settlement Procedure
23

24         The parties have held substantial settlement discussions to date but,

25   numerically speaking, are not especially close to settlement. The parties are

26   willing to participate in a judicial settlement conference in July or August of 2020.

27

28

                                                -5-
Case 8:20-cv-00089-DOC-JDE Document 24 Filed 04/30/20 Page 7 of 12 Page ID #:135



 1     6. Discovery Status and Plan
 2
          A.     Status of Discovery
 3         If the parties do not promptly agree on the terms of an arbitration agreement,
 4   they will commence written discovery forthwith.
 5
          B.     Rule 26(f)(3)(A): Initial Disclosures
 6         If an arbitration agreement is not reached before then, the parties will serve
 7   their initial disclosures by May 20, 2020, The parties reserve the right to modify,
 8   amend, or supplement such disclosures, subject to further investigation, discovery,
 9   the addition of parties, or further amendment of the pleadings.
10        C.     Rule 26(f)(3)(B): Subjects, Completion Date, and Phasing of
11               Discovery
12               1.     Subjects of Discovery
13                      i.    Plaintiff’s Statement
14         Plaintiff plans to conduct discovery into the negotiations and
15   communications between the parties, Defendants’ work on the game, including
16   what was accomplished and when, as well as any other projects, Defendants’
17   commitments regarding the development of the game and whether those
18   commitments were met, the personnel assigned to work on the game and their
19   qualifications, Defendants’ statements to the public including the gaming
20   community regarding the game and/or Plaintiff or its principals and employees,
21   Defendants’ finances, financial statements and condition, and solvency.
22                      ii.   Defendants’ Statement
23          Defendants plan to take discovery into the fact and reasons why Plaintiff did
24   not pay key third-party project vendors, the identities and domiciles of Plaintiff’s
25   members, Plaintiff’s API development efforts and completion status, why Plaintiff
26   never completed the API, where the allegedly missed completion deadline appears
27   (it is not mentioned in the Term Sheet), Plaintiff’s marketing efforts, and Plaintiff’s
28   finances, financial statements and condition, and solvency.

                                               -6-
Case 8:20-cv-00089-DOC-JDE Document 24 Filed 04/30/20 Page 8 of 12 Page ID #:136



 1          Rule 26(f)(3)(C): Electronic Discovery
 2         Electronic records may be produced in hard copy, in PDF or in non-
 3   proprietary native formats as to e-mails. If native format with intact metadata is
 4   required as to particular documents or categories thereof as to issues of authenticity,
 5   alteration, disposal or completeness, any party may request and receive them in
 6   native format with intact metadata.
 7         The parties have requested that each other party preserve all records and
 8   information relating to the case or the subject matter of claims in the case, including
 9   ensuring (and directing where necessary) that employees, agents, attorneys,
10   accountants, and other persons and third persons in possession of such records and
11   information take all necessary steps to preserve such records and information.
12        D.     Rule 26(f)(3)(D): Privilege Issues
13         The parties agree that any inadvertently produced privileged documents will
14   be voluntarily returned upon discovery of the apparent error without waiver. The
15   parties agree that no privilege logs will be required as to attorney-client
16   communications made after the complaint was filed.
17        E.     Rule 26(f)(3)(E): Changes to or Limitations of Discovery
18         Each party may serve up to 25 interrogatories, 25 requests to admit as to the
19   authenticity of documents, 25 requests to admit as to other facts, 25 requests for
20   production in any month, and 75 total requests for production. Each party may take
21   up to 7 party witness depositions and 7 non-party depositions, subject to
22   modification for good cause through agreement of counsel or by order of the Court.
23        F.     Rule 26(f)(3)(F): Any Other Orders the Court Should Issue
24                      i.    Plaintiff’s Statement:
25         None.
26                      ii.   Defendants’ Statement
27         None.
28

                                               -7-
Case 8:20-cv-00089-DOC-JDE Document 24 Filed 04/30/20 Page 9 of 12 Page ID #:137



 1         Bench v. Jury Trial and Length of Trial:
 2         Absent an arbitration agreement, Defendants seek a jury trial and estimate a
 3   four-day trial.
 4         Plaintiff estimates that a Jury Trial of this matter will take 5-7 days.
 5     7. Statement of Other Issues Affecting the Status or Management of the
 6        Case
 7        A.     Arbitration
 8         The parties are negotiating an agreement to refer and submit this case for
 9   decision by binding arbitration. If those negotiations are successful, the parties will
10   submit a joint motion to stay or dismiss.
11        B.     Status of FAC
12         Defendants agreed several weeks ago to permit Plaintiff to file a first
13   amended complaint to try to cure the issues of alleged lack of particularity in
14   pleading fraud and failure to plead facts supporting diversity and subject matter
15   jurisdiction. Plaintiff has not yet filed it but is expected to do so soon if the parties
16   do not agree to arbitrate. Defendants expect that they will move to dismiss the
17   proposed first amended complaint if filed.
18     8. Proposed Dates for Discovery, Motions and Trial
19        A.     Expert Disclosure Dates
20         The parties agree the expert disclosures referred to in Rule 26(a)(2)(A)-(C)
21   will be made by July 15, 2020. Any rebuttal expert disclosures shall be made
22   pursuant to Rule 26(a)(2)(D)(ii) by August 15, 2020.
23        B.     Discovery Cut-off Dates
24         The parties agree the fact discovery cut-off should be October 15, 2020, and
25   the expert discovery cut-off should be October 30, 2020.
26        C.     Final Motion Cut-off Date
27         The parties agree the final motion cut-off date should be November 16, 2020.
28

                                                 -8-
Case 8:20-cv-00089-DOC-JDE Document 24 Filed 04/30/20 Page 10 of 12 Page ID #:138



 1         D.     Date for Final Pretrial Conference
 2          The parties agree the Final Pretrial Conference should be scheduled for
 3    January 11, 2021.
 4         E.     Trial Date
 5          The parties agree the trial should commence on February 22, 2021.
 6      9. Other Issues Agreed Upon By Counsel
 7          Counsel discussed any other matters to enhance the efficient litigation of this
 8    dispute, and agreed:
 9          The parties will endeavor to submit a stipulated protective order governing
10    confidential documents and information. The order also will contain a provision
11    providing for the return of any inadvertently produced privileged documents. If the
12    parties are unable to agree on the terms of any provision of the protective order,
13    they will instead submit to the Court a stipulated proposed protective order
14    containing all agreed-upon terms, and alternative proposals for any disputed terms.
15          Respectfully submitted this 30th day of April, 2020.
16
                                            By: /s/ M. Danton Richardson
17                                                 Counsel
18
                                           M. Danton Richardson (State Bar No.
19                                         141709)
20                                         Leo E. Lundberg, Jr. (State Bar No. 125951)
                                           LAW OFFICE OF M. DANTON
21                                         RICHARSON
22                                         131 N. El Molino Ave., Suite 310
                                           Pasadena, CA 91101
23                                         E-mail: mdantonrichardson@yahoo.com
24                                                 leo.law.55@gmail.com
                                           Counsel for Plaintiff
25

26

27

28

                                               -9-
Case 8:20-cv-00089-DOC-JDE Document 24 Filed 04/30/20 Page 11 of 12 Page ID #:139



 1                                          By: /s/ Nada I. Shamonki
 2
                                                  Counsel

 3                                          NADA I. SHAMONKI (SBN 205359)
 4
                                            MINTZ LEVIN COHN FERRIS GLOVSKY
                                            AND POPEO P.C.
 5                                          2029 Century Park East, Suite 3100
 6                                          Los Angeles, CA 90067
                                            Telephone: (310) 586-3200
 7                                          Facsimile: (310) 586-3202
 8                                          Email: nshamonki@mintz.com

 9                                          Michael C. Whitticar (admitted pro hac vice)
10                                          NOVA IP Law, PLLC
                                            7420 Heritage Village Plaza, Suite 101
11                                          Gainesville, VA 20155
12                                          Tel: 571-386-2980
                                            Fax: 855-295-0740
13                                          E-mail: mikew@novaiplaw.com
14                                          Counsel for Defendants

15    *Pursuant to Local Rule 5-4.3.4(a)(2)(i), Nada I. Shamonki hereby attests that all
16    other signatories listed, and on whose behalf the filing is submitted, concur in the
17    filing’s content and have authorized the filing.
18
19

20

21

22

23

24

25

26

27

28

                                               -10-
Case 8:20-cv-00089-DOC-JDE Document 24 Filed 04/30/20 Page 12 of 12 Page ID #:140



 1                                 CERTIFICATE OF SERVICE
 2          I, the undersigned, certify and declare that I am over the age of 18 years,
 3    employed in the County of Los Angeles, State of California, and am not a party to
 4    the above-entitled action.
 5          On April 30, 2020, I filed a copy of the following document(s):
 6                                 JOINT RULE 26(f) REPORT
 7    By electronically filing with the Clerk of the Court using the CM/ECF system
 8
      which will send notification of such filing to the following:

 9      •   Leo Edward Lundberg , Jr
10          leo.law.55@gmail.com
11      •   Michael Danton Richardson
12          mdantonrichardson@yahoo.com
13

14          Executed on April 30, 2020, at Los Angeles, California. I hereby certify that
15    I am employed in the office of a member of the Bar of this Court at whose direction
16    the service was made.
17                                           /s/ Diane Hashimoto__________________
                                            Diane Hashimoto
18
19

20

21

22

23

24

25

26

27

28

                                               -1-
